Citation Nr: 1822273	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  17-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent prior to February 28, 2017.  

2. Entitlement to a disability rating for service-connected PTSD in excess of 70 percent beginning February 28, 2017.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.    

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

While the Veteran requested a hearing before a Veterans Law Judge on his January 2017 substantive appeal form, the request is withdrawn at the Veteran's request.  See, e.g., September 2017 Statement in Support of Claim.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to February 28, 2017, the Veteran's disability picture for PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

2.  The preponderance of the evidence is against a finding that the Veteran's disability picture for PTSD more nearly approximated total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 30 percent for service-connected PTSD prior to February 28, 2017 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The criteria for entitlement to an initial disability rating for service-connected PTSD in excess of 30 percent prior to February 28, 2017 and a rating in excess of 70 percent beginning February 28, 2017 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


Rating Principals

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD is rated under DC 9411 according to the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


Entitlement to an Initial Disability Rating for PTSD in Excess of 10 Percent Prior to February 28, 2017 

The disability rating for the Veteran's PTSD is currently 10 percent for the period prior to February 28, 2017.  The rating is based on a finding that the Veteran's disability picture for PTSD more nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

Prior to February 28, 2017, the evidence of record shows that the Veteran was not receiving substantial mental health treatment and did not present with many mental health complaints or symptoms.  See, e.g., March 2017 Addendum to Mental Health Access Screening at Portland VA Medical Center (VAMC) (noting that the Veteran did not appear to have any mental health treatment history).  The Veteran was tested for significant symptoms including depression, and the results were negative.  See, e.g., March 2013 Nursing Note from Portland VAMC.  The Veteran was able to interact well with treatment providers, and his mood was described as excellent.  See, e.g., April 2015 Infectious Disease Phone Visit from Portland VAMC.  The Veteran was noted to exhibit appropriate behavior and cooperation and was described as non-anxious.  See April 2017 Primary Care Outpatient Note from Portland VAMC.  

Yet, the Veteran did describe himself as a jumpy person who lives away from people and feels trapped in jobs.  See March 2017 Mental Health Access Screening at Portland VAMC.  He reported feeling angry and paranoid when work starts going sour, and he reported depression.  See id.  He noted he had a meeting for service connection.  See id.  Although the Veteran lived alone, he reported getting regular exercise, some travel, and good eating habits.  See February 2016 Infectious Disease Attending Note from Portland VAMC.  

VA afforded the Veteran a mental health examination in September 2014 to assess the severity of his symptoms.  The examination revealed reports of a depressed mood, chronic sleep impairment, an exaggerated startle response, problems with concentration, a persistent negative emotional state, feelings of detachment or estrangement from others, avoidance behaviors, intrusive memories and dreams, and monthly suicidal ideation without plan or intent.  The Veteran reported nightmares where he is being pursued.  

While the Board notes significant psychiatric symptoms were reported at the examination, the Board weighed the findings in the context of the totality of the evidence including a lack of substantial mental health treatment or persistent complaints in the Portland VAMC medical records dated prior to and after the examination.  The Board finds that much of the evidence indicates the Veteran's reported symptoms were mostly mild or transient prior to February 28, 2017.  Despite some significant complaints at the examination, the September 2014 VA examiner reported that the Veteran had friends in the central Oregon area.  The Veteran reported working as a campground host for the past two months at that time and that he never had any mental health treatment.  The examiner opined that the Veteran seemed to be a very non-aggressive person.  

While some symptoms reported at the September 2014 examination are similar to symptoms contemplated by disability ratings as high as 70 percent (e.g. suicidal ideation), the September 2014 VA examiner ultimately opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Board affords the VA examiner's opinion some probative weight because it is supported by the Portland VAMC treatment records, which show little evidence of persistent psychiatric complaints or symptoms exhibited on examination.  

The Board notes most of the symptoms identified at the examination (e.g. depressed mood and chronic sleep impairment) are contemplated under the criteria for a 30 percent disability rating, and the Board finds no compelling evidence of more severe symptoms such as persistent suicidal ideation outside the Veteran's reports at the examination, which indicates the suicidal ideation was not constant and was without plan or intent.  The Veteran noted at the examination that he has much to live for.  While the Veteran reported some suicidal ideation on his January 2017 substantive appeal and noted he lived in a remote area, the Board affords more probative weight to the September 2014 VA examiner's opinion about the transient nature of such symptoms in the context of the supporting records from Portland VAMC.  

However, the Board also considered the treatment notes and that the Veteran's employment has been intermittent in part because of his social limitations.  See, e.g., February 2017 VA mental health examination (noting that the Veteran was no longer working as a host because of conflicts with a coworker).  While much of the evidence indicates the Veteran suffered from mild or transient symptoms prior to February 28, 2017 (consistent with a 10 percent rating), some of the evidence indicates that the symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (consistent with a 30 percent rating).  

The Board ultimately finds that there is a question as to which of two evaluations (10 percent or 30 percent) shall be applied prior to February 28, 2017.  Affording the Veteran the benefit of the doubt, the higher evaluation will be assigned as the Board finds that the Veteran's disability picture more nearly approximated the criteria for the higher 30 percent rating prior to February 28, 2017.  See 38 C.F.R. § 4.3.  

To the extent that the Veteran at times experienced some symptoms contemplated by criteria for ratings in excess of 30 percent, the Board finds the preponderance of the evidence shows that the frequency, duration, and severity of such symptoms more nearly approximated the criteria for a 30 percent rating prior to February 28, 2017.  Therefore, the Board assigns the Veteran a 30 percent rating (but no higher) for his service-connected PTSD for the period prior to February 28, 2017.  


Entitlement to a Disability Rating for PTSD in Excess of 70 Percent Beginning February 28, 2017.  

In regard to the period beginning February 28, 2017, the Board finds no compelling evidence in support of a finding that the Veteran's disability picture for PTSD more nearly approximates total occupational and social impairment.  The record does not contain substantial mental health treatment records, and the treatment records available show little evidence of persistent psychiatric complaints or symptoms on testing and examination.  Nevertheless, VA afforded the Veteran another examination in February 2017 of his PTSD to assess whether his condition had worsened.

The February 2017 VA examiner reviewed the pertinent evidence and examined the Veteran, and the examination revealed some evidence of a worsening disability picture.  The Veteran reported that his symptoms were underreported at that time of his September 2014 examination in that he responded only to the examiner's specific questions and did not elaborate or volunteer additional information on his own.  The Veteran denied significant changes since the last examination, but the Veteran reported he was fired from his host job over a year ago due to conflicts with a co-worker.  

The February 2017 VA examination revealed many symptoms consistent with the criteria for disability ratings as high as 70 percent including: depressed mood, anxiety, hypervigilance, avoidance behavior, persistent negative beliefs and emotions, recurrent thoughts and dreams, problems with concentration, markedly diminished interest in activities, feelings of detachment from others, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), an inability to establish and maintain effective relationships, and suicidal ideation.  The Board finds these symptoms are contemplated by the Veteran's current 70 percent disability rating for his service-connected PTSD.   

The February 2017 VA examiner also noted that the Veteran presented as a slightly built male with gray hair who was casually dressed.  She noted the Veteran initially appeared quite anxious and shaky but calmed down as the psychological interview progressed.  The Veteran noted that he drove up with a female neighbor who planned to drive him home after the evaluation.  The examiner indicated that the Veteran appeared to establish a positive rapport with the examiner.  She opined the Veteran's speech was clear and coherent with normal volume, rate, and pressure.  She noted the Veteran's thought processes appeared logical and organized.  The Board finds that these examination findings indicate the Veteran still retains substantial social functioning.

While the Veteran exhibited or reported many symptoms consistent with the criteria for a 70 percent rating, the February 2017 VA examiner assessed the Veteran with occupational and social impairment with reduced reliability and productivity consistent with only a 50 percent rating.  See 38 C.F.R. §§ 4.130.  While the Board gives the opinion some probative weight particularly in regard to the examination findings, the Board also considered that the Veteran had many symptoms consistent with a 70 percent rating at the time of the February 2017 VA examination.  Affording the Veteran the benefit of the doubt, the Veteran's disability picture has been found to more nearly approximate the criteria for a 70 percent rating as of the date of the February 2017 examination.  Accordingly, the Veteran's service-connected PTSD is rated at 70 percent as of that date.  

While the Veteran indicated his disability picture more nearly approximated a 70 percent rating prior to the date of the examination, the Board finds that evidence supporting a 70 percent rating was not factually ascertainable until the date of the February 2017 VA examination.  For the reasons noted above, the Board finds the preponderance of the evidence including the earlier VA examination and supporting treatment records indicate the Veteran's disability picture more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to February 28, 2017.  Therefore, the focus of the Board's inquiry turns to whether the evidence would support a rating in excess of 70 percent beginning February 28 2017.

Ultimately the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for PTSD (considering the frequency, duration, and severity of relevant symptoms) more nearly approximated the criteria for a 100 percent rating.  First, there is no compelling evidence of record that the Veteran suffered from symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  Moreover, the Veteran has not contended on appeal that he suffers from such symptoms.  As noted above, the treatment records show little evidence of persistent psychiatric complaints, and the VA examinations revealed no symptoms of a frequency, duration, or severity consistent with a 100 percent rating.   

The Board ultimately finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximated total occupational and social impairment.  As noted above, while the Veteran has been assigned a 70 percent rating for PTSD, the opinions of the VA examiners in regard to occupational and social impairment are consistent with a 50 percent or lower disability rating.  While the Veteran has exhibited difficulties maintaining employment as a host due to his service-connected PTSD, the Board finds that the preponderance of the evidence shows that the Veteran still retains substantial social functioning.  As noted above, the Veteran has maintained some friendships despite his relative isolation, and the Veteran was able to interact appropriately with treatment providers.  He has maintained a relationship with a female neighbor, who provided him with transportation to the February 2017 VA examination.  Moreover, the Board finds no compelling evidence of record that the Veteran would be unable to perform significant occupational tasks in an environment involving only occasional social interaction.  A June 2017 Report of General Information indicates the Veteran did not wish to pursue a claim for individual unemployability.  

In light of the above, the Board finds that the Veteran's claim for entitlement to a PTSD disability rating in excess of 70 percent for the period beginning February 28, 2017 must be denied as the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial disability rating of 30 percent (but no higher) for service-connected PTSD for the period prior to February 28, 2017 is granted. 

Entitlement to an initial disability rating for service-connected PTSD in excess of 30 percent prior to February 28, 2017 and in excess of 70 percent beginning February 28, 2017 is denied.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


